Citation Nr: 1719029	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-21 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic prostatitis, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served in the U.S. Air Force from January 1996 to July 1998.  The Veteran served during the Gulf War Era.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2009, the Veteran requested that his claim for chronic prostatitis be reopened.  In the July 2009 rating decision, the RO determined that new and material evidence had not been received to reopen his previously denied service connection claim.  The Veteran expressed disagreement with that decision and the RO issued a statement of the case in June 2012.  A substantive appeal was received later in August 2012.  In July 2016, the Board granted the application to reopen the claim for service connection for chronic prostatitis.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board notes, a November 2016 rating decision granted service connection for vertigo (claimed as dizziness/syncopal episodes) with an evaluation of 10 percent, effective March 8, 2009, and therefore that issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The more probative evidence fails to demonstrate the Veteran's chronic prostatitis was incurred, caused by, or aggravated by his active duty service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for chronic prostatitis are not met.  38 U.S.C.A. §§ 1110,  5107 (West 2004); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  A standard April 2009 letter satisfied the duty to notify provisions.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's service treatment records and VA medical records.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the August 2016 VA examination is adequate under the law.

The Board finds the February 2017 examination insufficient for purposes of determining service connection.  The VA examiner did not provide an opinion regarding the nature and etiology of the Veteran's chronic prostatitis.  The examiner failed to address whether it is at least as likely as not that the Veteran's disorder was incurred in active service or whether it is at least as likely as not his chronic prostatitis was caused or aggravated by his other service connected disabilities.  However, a remand for a new examination is not warranted because the Veteran was provided an adequate VA examination in August 2016.  Although the August 2016 examination is not the most recent examination, there is no medical or lay evidence alleging that the Veteran's service-connected disability has worsened since the August 2016 examination or that the examination cannot be relied upon to establish service connection.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).

In Palczewski, the Court noted that the Veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183. 

Upon review, the Board finds the August 2016 examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims. VA's duty to assist the Veteran has been satisfied.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for chronic prostatitis that he believes is related to his active duty service or alternatively secondary to his service connected disabilities.  

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which factual determinations are going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Veteran is currently diagnosed with chronic prostatitis and erectile dysfunction as noted in the August 2016 VA examination.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.

An August 2016 VA examination reported that it is less likely as not (less than 50% probability) that the Veteran's current disorder was incurred in (or due to an injury) service, to include the lump in the scrotal area identified in March 1997: the lump was diagnosed as a furnacle/sore on the scrotum.  There is no evidence of a diagnosis or symptoms of chronic prostatitis in that note.  Prostatitis was not visible from the outside.  The examiner noted, the Veteran has a diagnosis of prostatitis but the surgical detorsion of the testicle has nothing to do with prostatitis.  

Additionally, the examiner noted that it is less likely as not (less than 50% probability) that the Veteran's genitourinary disorder was (a) caused by or (b) aggravated by (permanently worsened beyond its natural progress) the service connected disabilities of depressive disorder and headaches.  The examiner noted that the Veteran's prostatitis is either inflammatory or infectious and there is no correlation between the Veteran's prostatitis and depression or headaches.

In December 2016, the Veteran submitted a statement in support of his claim.  He indicated that around March 1997 he began experiencing symptoms of prostatitis and was forced to see a doctor because he had severe pains in his scrotal area, constant dribbling, and poor urinal flow.  He indicates he has been living with the symptoms of prostatitis since service but thinks that the diagnosis of prostatitis didn't enter his or the doctor's mind, due to his age.  The Veteran is competent to report pain.  

The Board has considered the Veteran's lay statements.  The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses, as well as what he has been told.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion concerning the etiology of chronic prostatitis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In this instance, the Board finds that the medical evidence is more probative than the Veteran's lay statements with regard to the issue of entitlement to service connection for chronic prostatitis.  

The August 2016 VA examiner's opinions regarding the etiology of the Veteran's chronic prostatitis is the most probative medical evidence addressing the etiology of the Veteran's disorder, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches".  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinions are entitled to the most probative weight regarding the etiology of the Veteran's chronic prostatitis.

The Veteran also submitted lay statements in support of his claim from friends, and his mother, who is a nurse.  The Board also acknowledges the competent lay statements of the Veteran and his friends describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ultimately, the Board finds the medical evidence is more probative than the lay statements provided.  In light of the above, the Board determines that there is no competent evidence relating the Veteran's chronic prostatitis to his military service.

After review of all of the evidence of record, lay, and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic prostatitis, to include as secondary to the service-connected disabilities. 


ORDER

Entitlement to service connection for prostatitis, to include as secondary to the service-connected disabilities is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


